 

OPTION GRANT LETTER

(Non-Qualified Stock Option)

 

Grandparents.com, Inc., a Delaware corporation (the “Company”), hereby grants to
the individual listed below (the “Grantee”) an Option, subject to the terms,
conditions and restrictions of the Grandparents.com, Inc. 2012 Stock Incentive
Plan (the “Plan”) and this Option Grant Letter, including the attached Appendix
A (the Option Grant Letter and Appendix A are collectively referred to as the
“Grant Letter”). The capitalized terms not specifically defined in this Grant
Letter shall have the meanings specified in the Plan, a copy of which is
attached hereto as Exhibit A.

 

Name of Employee:           Number of Options:           Grant Date:          
Option Price (per share): $           Term/Expiration Date:    

 

Vesting Schedule: Subject to the provisions of this Grant Letter: (a)
thirty-three percent (33%) of the total number of shares subject to the Option
vest on the one (1) year anniversary of the Grant Date, and (b) the remaining
shares subject to the Option vest pro rata on a quarterly basis, in a series of
eight (8) equal installments commencing on the fifteen (15) month anniversary of
the Grant Date and continuing on each three (3) month anniversary thereof.    
Special Provisions/Restrictions   Not Stated in the Plan (if any): None

 

By accepting this Grant Letter as indicated below, the Grantee agrees to be
bound by the terms and conditions of the Plan (as presently in effect or later
amended), the rules and regulations under the Plan adopted from time to time (if
any) and this Grant Letter. The Grantee has reviewed the Plan and this Grant
Letter in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Letter and is familiar with the terms and
provisions of the Plan and this Grant Letter. The Grantee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Plan Administrator upon any questions arising under the Plan or this Grant
Letter. The Grantee acknowledges and agrees that the exercise of any portion of
this Option and the sales of Common Stock will be subject to applicable laws and
regulations and the Company’s policy regulating trading by Employees (if any).
The Grantee further agrees to notify the Company upon any change in his or her
residence address.

 

 

 

 

  GRANDPARENTS.COM, INC.

 

  By:         Name:     Title:

 

  GRANTEE  

 

        (Signature)           (Print Name)           (Date of Execution)  

 

2

 

 

APPENDIX A

TERMS AND CONDITIONS OF THE OPTION

 

ARTICLE I

GRANT OF OPTION

 

1.1       Grant of Option. In consideration of your past and/or continued
employment with the Company and for other good and valuable consideration,
effective as of the Grant Date set forth in this Grant Letter (the “Grant
Date”), the Company grants to you an Option to purchase any part or all of the
number of shares of Common Stock set forth in this Grant Letter, upon the terms
and conditions set forth in the Plan and this Grant Letter.

 

1.2       Nature of the Option. This Option shall be a Nonqualified Stock
Option. This Option is not an Incentive Stock Option.

 

1.3       Option Price. The Option Price of the shares of Common Stock subject
to the Option shall be as set forth in this Grant Letter, without commission or
other charge.

 

ARTICLE II

PERIOD OF EXERCISABILITY

 

2.1       Vesting. Subject to Sections 2.2, 2.3, 2.4, 5.3 and 5.4, any other
relevant provisions of this Grant Letter, and your continued employment by the
Company or a Subsidiary, the Option shall become vested and exercisable in such
amounts and at such times as are set forth in this Grant Letter.

 

2.2       Forfeiture and Cancelation. Subject to Section 2.5 of this Grant
Letter, any portion of the Option that has not vested at or before the date on
which you have a Termination of Employment shall be canceled and forfeited,
unless otherwise determined by the Plan Administrator. “Termination of
Employment” means the occurrence of any event if immediately thereafter you are
no longer an Employee of the Company or a Subsidiary. Such an event could
include the disposition of a Subsidiary or business unit by the Company or a
Subsidiary. The following events shall not be deemed a Termination of
Employment:

 



1.A transfer of you from the Company to a Subsidiary, or vice versa, or from one
Subsidiary to another; and

 

2.A leave of absence, duly authorized in writing by the Company or a Subsidiary,
for military service or sickness or for any other purpose approved by the
Company or a Subsidiary including, but not limited to, a leave of absence where
your right to reemployment is guaranteed either by statute or by contract.

 



 

 

 

However, your failure to return to active service for the Company or a
Subsidiary at the end of an approved leave of absence shall be deemed a
Termination of Employment. Although you will be considered to have been
continuously employed by the Company or a Subsidiary and not to have incurred a
Termination of Employment under this Article 2 during a leave of absence as set
forth in Section 2.2(2) above, the Plan Administrator may specify that such
leave period shall not be counted in determining the period of employment for
purposes of the vesting of this Option. In such case, to the extent permissible
by applicable law, the vesting dates for the unvested portions of the Option
shall be extended by the length of any such leave of absence.

 

2.3        Duration of Exercisability. The vesting schedule installments of the
Option provided for in the vesting schedule of this Grant Letter are cumulative.
Each such installment which becomes vested and exercisable in accordance with
the vesting schedule shall remain vested and exercisable until it ceases to be
exercisable in accordance with Section 2.4 of this Grant Letter.

 

2.4         Expiration of Option. The vested portion of the Option may not be
exercised to any extent by anyone after the earliest occurrence of any one of
the following:

 

(a)           the Expiration Date specified in this Grant Letter;

 

(b)          except as set forth in a written agreement with the Company, if you
are terminated other than by reason of your death, Disability or for Cause, the
earlier of (i) the Expiration Date specified in this Grant Letter, or (ii) the
expiration of twelve (12) months following the date of your Termination of
Employment;

 

(c)          if you are terminated by reason of Disability, the earlier of (i)
the Expiration Date specified in this Grant Letter, or (ii) the expiration of
twelve (12) months following the date of your Termination of Employment; or

 

(d)         if you die while an Employee, the earlier of (i) the Expiration Date
specified in this Grant Letter, or (ii) the expiration of twelve (12) months
following the date of your death; and

 

(e)          if you are terminated for Cause, the first you are notified of such
termination (unless the Plan Administrator determines otherwise). If your
employment or services with the Company are suspended pending an investigation
of whether you shall be terminated for Cause, all of your rights hereunder
likewise shall be suspended during the period of investigation.

 

2.5        Consequence of a Change of Control. If a Corporate Transaction
occurs, the provisions of Section 11.2 of the Plan shall apply to this Award.

 

ARTICLE III

EXERCISE OF OPTION

 

3.1        Registration Statement. Except as otherwise permitted by the Plan
Administrator, you are not permitted to exercise your Option unless a
registration statement filed with the Securities and Exchange Commission (“SEC”)
is effective with respect to the shares subject to the Option at the time of
exercise.

 

2

 

 

3.2         Persons Eligible to Exercise Option. During your lifetime only you
(or, in the event of your legal incapacity or incompetency, your guardian or
legal representative) may exercise the Option or any portion of the Option.
After your death, but prior to the time the Option ceases to be exercisable, any
exercisable portion of the Option may be exercised by your personal
representative or by any person empowered to do so under your will or under the
then applicable laws of descent and distribution.

 

3.3        Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised at any time prior to the
time the Option (or that portion of the Option) ceases to be exercisable in
accordance with Section 2.4 of this Grant Letter. An exercise of the Option in
part will not exhaust or terminate the Option as to any remaining shares of
Common Stock subject to the Option.

 

3.4       Manner of Exercise. The Option, or any exercisable portion of such
Option, may be exercised as set forth below, or as may otherwise be prescribed
by the Plan Administrator in the future:

 

      (a)    delivery to the Company’s designated outsourced administrator of a
notice of exercise on any business day, such notice to be delivered in the form
attached as Exhibit B, to reflect (i) the election to exercise some or all of
the then-exercisable portion of the Option, and (ii) the number of shares of
Common Stock in respect of which the Option is being exercised; and

 

      (b)    payment in full of the Option Price with respect to the shares of
Common Stock for which the Option is being exercised, together with the amount
(if any) of federal and/or other taxes which the Company may, in its judgment,
be required to withhold with respect to the exercise of the Option (or the
portion of the Option being exercised).

 

3.5       Form of Payment Upon Exercise of Option. The Option Price applicable
to the exercise of the Option (or any portion of the Option), together with any
withholding taxes (as described in Section 3.6 of this Grant Letter), shall be
paid to the Company by any of the following methods, at your election:

 

      (a)      in cash or cash equivalents acceptable to the Company.

 

      (b)    by a net exercise of the Option, such that you shall be entitled to
the number of shares of Common Stock in accordance with the following formula:

 

   X  =       Y(A-B)  

                     A



 



where: X = the number of shares of Common Stock to be issued to you*   Y = the
number of shares of Common Stock with respect to which the Option is to be
exercised, as designated in the notice of exercise   A = the Fair Market Value
of the Common Stock on the date of exercise   B = the Option Price



 



 

3

 

 



*The actual number of shares of Common Stock to be issued will be reduced by the
amount of any withholding taxes with respect to the exercise of the Option
 (with any shares held back to cover payment of such taxes being valued at the
Fair Market Value on the date of exercise), if arrangements are not made to
pay such taxes in cash or otherwise outside of the net exercise of the Option.

 

Any fractional amount resulting from application of this subsection shall be
settled in cash equal to such fraction multiplied by the Fair Market Value of a
share of Common Stock on the date of exercise.

 

            (c)          by any other method approved or accepted by the Plan
Administrator in its sole discretion, subject to such rules and regulations as
the Plan Administrator may establish.

 

In the event the Option (or any portion thereof) is exercised by any person or
persons other than you, the Company may require appropriate proof of the right
of such person(s) to exercise the Option.

 

No Common Stock will be issued pursuant to the exercise of an Option unless such
issuance and such exercise have complied with all relevant provisions of law and
requirements of any stock exchange upon which the Common Stock may then be
listed. As a condition to the exercise of the Option, the Company may require
you to make any representation or warranty to the Company as may be required
under any applicable law or regulation.

 

3.6       Tax Withholding. The Company will assess its requirements regarding
federal, state and local income taxes, FICA taxes, and other applicable taxes in
connection with the Option. The Company’s obligation to issue shares of Common
Stock upon exercise of any portion of the Option shall be conditioned upon your
payment, or making provision satisfactory to the Company for the payment, of any
taxes which the Company is obligated to withhold or collect with respect to such
exercise or otherwise respect to the Option. The Company will withhold any such
taxes as required by law. Regardless of the Company’s actions in this regard,
you acknowledge and agree that the ultimate liability for any such taxes is your
responsibility.

 

ARTICLE IV

RESTRICTIONS ON TRANSFER OF THE OPTION

 

4.1      Restrictions on Transfer. The Option may not be assigned or transferred
by the Grantee other than by will or by the applicable laws of descent and
distribution, and, during the Grantee’s lifetime, such Awards may be exercised
only by the Grantee. Notwithstanding the foregoing, and to the extent permitted
by Section 422 of the Internal Revenue Code of 1986, as amended from time to
time, the Plan Administrator, in its sole discretion, may permit such
assignment, transfer and exercisability and may permit the Grantee to designate
a beneficiary who may exercise the Award or receive compensation under the Award
after the Grantee’s death; provided, however, that any Award so assigned or
transferred shall be subject to all the same terms and conditions contained in
this Grant Letter.

 

4

 

 

ARTICLE V

ACKNOWLEDGEMENTS AND UNDERTAKINGS BY GRANTEE

 

5.1         No Acquired Rights. You acknowledge and agree that:

 

(a)       The grant of this Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of Awards or
benefits in lieu of any Awards, even if Awards have been granted repeatedly in
the past and regardless of any reasonable notice period mandated under local
law;

 

(b)      This Award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating termination, severance,
resignation, redundancy, end-of-service payments, bonuses, long-term service
awards, pension, retirement benefits or similar payments;

 

(c)        The future value of the shares of Common Stock that may be purchased
by exercise of this Award is unknown and cannot be predicted;

 

(d)        No claim or entitlement to compensation or damages arises from the
expiration or termination of this Award, or the diminution in value of this
Award (or any shares of Common Stock issued upon exercise of this Award), and
you irrevocably release the Company from any such claim; and

 

(e)       Participation in the Plan shall not create a right to further
employment with the Company or any Subsidiary and shall not interfere with the
ability of the Company to terminate the employment relationship with you at any
time, with or without cause.

 

5.2          Conformity to Securities Laws.

 

 (a)      You acknowledge that the Plan and this Grant Letter are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act, and any and all regulations and rules promulgated under such
Acts by the SEC and state securities laws and regulations. Notwithstanding
anything in this Grant Letter to the contrary, the Plan shall be administered,
and this Award is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and the Grant Letter shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 

(b)      The Company intends to file (or may already have on file) an effective
registration statement with the SEC with respect to the shares of Common Stock
underlying the Option granted under the terms of this Award. The Company intends
to maintain this registration statement but has no obligation to do so. If the
registration statement ceases to be effective, you will not be able to transfer
or sell shares issued upon exercise of the Option unless an exemption from
registration under applicable securities laws is available. You agree that any
resale by you of the shares of Common Stock issued under this Award will comply
in all respects with the requirements of applicable securities laws, rules and
regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act, and the respective rules and regulations promulgated
under such Acts) and any other law, rule or regulation applicable thereto. The
Company will not be obligated either to issue the shares or permit the resale of
any shares if such issuance or resale would violate any such laws, rules or
regulations.

5

 

 

 

5.3       Compliance with Company Insider Trading and Other Applicable Policies.
You agree to be bound by the Company’s policies regarding the purchase and
transfer of the Company’s securities and understand that there may be certain
times during the year in which you will be prohibited from selling,
transferring, pledging, donating, assigning, hypothecating or encumbering any
shares of Common Stock received upon exercise of this Award.

 

5.4        Potential Termination of Award; Forfeiture of Any Gain Realized.

 

You acknowledge that your continued employment and the grant of the Options
herein is sufficient consideration for this Grant Letter, including, without
limitation, the restrictions imposed upon you by this Section 5.4.

 

(a)You acknowledge that:

 

    (i)       the Company may in its sole and absolute discretion annul this
Award (including any vested portion of this Award not yet exercised) if you
cease to be an Employee as a result of a termination for Cause and such
determination shall be made by the Company and shall be conclusive and binding
on all interested persons; and

 

   (ii)     the Company retains the right to cause a forfeiture of the gain
realized by you in connection with this Award, including its exercise, on
account of actions you take that are in violation of or in conflict with the
provisions of this Grant Letter, or any (i) employment agreement, (ii)
non-competition agreement, (iii) agreement prohibiting solicitation of Employees
or clients of the Company or any Subsidiary, or (iv) any confidentiality
obligation with respect to the Company or any Subsidiary.

 

(b)       In addition, in accordance with the Plan, if (A) the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company, as a result of misconduct, with any financial reporting
requirement under applicable securities laws, and (B) you are either an
individual who is subject to the automatic forfeiture provisions of Section 304
of the Sarbanes-Oxley Act of 2002 or are determined by the Plan Administrator to
have knowingly engaged in or failed to prevent the misconduct or have been
grossly negligent in engaging in or failing to prevent the misconduct, you shall
be obligated to reimburse the Company for (i) any equity-based compensation you
have received from the Company during the 12-month period following the first
public issuance or filing with the SEC of the financial document(s) embodying
the financial reporting requirement, and (ii) any profits realized from the sale
of securities of the Company during that 12-month period. Any determination by
the Plan Administrator with respect to the foregoing shall be final, conclusive
and binding on all interested persons.

 

(c)        (i)      Forfeiture Events. A “Forfeiture Event” shall have occurred
if you are terminated for Cause.

 

6

 

 

(ii)   Forfeiture. Upon a Forfeiture Event, the following forfeitures and
related actions as determined by the Plan Administrator will occur:

 

1.     Any portion of the Option (whether or not vested) that has not been
exercised as of the date of such determination shall be immediately canceled and
forfeited;

 

2.     You shall automatically forfeit any rights you may have with respect to
the Option as of the date of such determination; and/or

 

3.     With respect to shares of Common Stock received upon any exercise(s) of
the Option, you shall be obligated to pay the Company the greater of (a) any
amounts realized from the sale of any or part of such shares, and (b) the
difference, if a positive number, between the aggregate Exercise Price with
respect to such shares and the aggregate Fair Market Value of such shares on the
date of any disposition or transfer thereof.

 

(iii)   Additional Remedies. You acknowledge that breach by you of this Grant
Letter would cause irreparable harm to the Company and Subsidiaries and that in
the event of such breach, the Company shall have, in addition to monetary
damages and other remedies at law, the right to an injunction, specific
performance and other equitable relief (without the need to post a bond) to
prevent violations of your obligations hereunder.

 

ARTICLE VI

LIMITATIONS APPLICABLE TO EXCHANGE ACT SECTION 16 PERSONS

 

6.1       Limitations Applicable to Exchange Act Section 16 Persons.
Notwithstanding any provision of the Plan or any other provision of this Grant
Letter to the contrary, if you are subject to Section 16 of the Exchange Act,
the Plan, this Grant Letter and the Option shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 under the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Grant Letter shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

ARTICLE VII

MISCELLANEOUS

 

7.1      Designation of Beneficiary. You may, from time to time, designate any
beneficiary or beneficiaries to whom any benefit under this Grant Letter is to
be paid in case of your death prior to the receipt of all such benefits. Each
designation shall revoke all prior designations, shall be in a form prescribed
by the Plan Administrator or its designee, and will be effective only when filed
with the Plan Administrator or its designee. In the absence of any such
designation, any benefits remaining unpaid at the time of your death shall be
paid to your estate.

 

7

 

 

7.2     Notices. Except as may be otherwise provided in the Plan, any written
notices provided for in the Plan or this Grant Letter shall be in writing and
shall be deemed sufficiently given if either hand-delivered or if sent by fax or
overnight courier, or by postage-paid first-class mail. Notices sent by mail
shall be deemed received three (3) business days after mailed but in no event
later than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Plan Administrator. Notices
shall be directed, if to you, at your address indicated by the Company’s
records, or, if to the Company, at the Company’s principal office, attention:
Corporate Secretary.

 

7.3       Data Privacy. By entering into this Grant Letter, you: (a) authorize
the Company and any agent of the Company administering the Plan or providing
Plan recordkeeping services to disclose to the Company or any Subsidiary such
information and data as the Company or any such Subsidiary shall request in
order to facilitate the grant of options and the administration of the Plan; (b)
waive any data privacy rights you may have with respect to such information; and
(c) authorize the Company to store and transmit such information in electronic
form.

 

7.4     Waiver. The waiver by the Company or a Subsidiary of any provision of
this Grant Letter shall not operate as or be construed to be a subsequent waiver
of the same provision or waiver of any other provision hereof.

 

7.5     Severability. The provisions of this Grant Letter are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

7.6    Counterparts; Further Instruments. This Grant Letter may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties to this
Grant Letter agree to execute such further instruments and to take such further
action as may be reasonably necessary to carry out the purposes and intent of
this Grant Letter.

 

7.7    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Grant Letter may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the Plan
Administrator, provided, that, except as may otherwise be provided in the Plan,
no amendment, modification, suspension or termination of this Grant Letter shall
adversely affect the Option in any material way without your prior written
consent.

 

7.8    Entire Agreement. The Plan and this Grant Letter constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and you
with respect to the subject matter hereof. In the event of any contradiction,
distinction or difference between this Grant Letter and the terms of the Plan,
the terms of the Plan will control.

 

7.9     Governing Law. This Grant Letter shall be administered, interpreted and
enforced under the laws of the State of Delaware, without regard to the
conflicts of law principles of the State of Delaware.

 

7.10    Captions. Captions provided in this Grant Letter are for convenience
only and are not to serve as a basis for interpretation or construction of this
Grant Letter.

 

8

 

 

7.11   Successors and Assigns. The Company may assign any of its rights under
this Grant Letter to single or multiple assignees, and this Grant Letter shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth in the Plan and/or this Grant Letter,
this Grant Letter shall be binding upon you and your heirs, executors,
administrators, successors and assigns.

 

9

 

 

EXHIBIT A

 

GRANDPARENTS.COM, INC.

2012 STOCK INCENTIVE PLAN

 

 

 

 

EXHIBIT B

 

NOTICE OF EXERCISE OF STOCK OPTION

 

Grandparents.com, Inc.

589 Eight Avenue, Sixth Floor

New York, New York 10018

Attn: Secretary

 

1.Notice of Exercise. The undersigned (“Purchaser”) hereby notifies
Grandparents.com, Inc., a Delaware corporation (the “Company”), of his / her
election to exercise his / her option to purchase _____________ shares of the
Company’s common stock, $0.01 par value (the “Common Stock”), pursuant to that
Option Grant Letter (the “Agreement”) between the undersigned and the Company
dated _______________, 20__.    

2.Payment of Exercise Price. Accompanying this Notice is (a) a certified or a
cashier’s check (or other check acceptable to the Company) in the amount of
$__________ payable to the Company, and/or (b) such any other form of payment,
together with appropriate documentation, which is acceptable to the Company or
as otherwise specified in the Agreement.    

3.Payment of Withholdings Taxes. Purchaser acknowledges that he / she is
responsible for paying or providing for any applicable federal or state tax
withholdings as a result of this Option exercise.    

(a)Accompanying this Notice is my check in the amount of $__________, in payment
of federal and state income withholding and employment taxes applicable to this
exercise. The amount of such payment is based on advice received from
appropriate officials of the Company responsible for the administration of its
payroll and employment tax obligations.    

(b)Alternatively, or in addition, to avoid earnings charges or other adverse
consequences to the Company under applicable accounting or tax rules or
regulations, in full or partial payment of such taxes: (i) I deliver herewith an
additional ___________ shares of the Common Stock presently owned by me, having
an aggregate fair market value as of the date hereof of $__________; or (ii) I
hereby authorize the Company to withhold, from the shares of Common Stock
otherwise issuable to me pursuant to this exercise, __________ such shares
having an aggregate fair market value at the date hereof of $____________.

 



2

 

 



4.Title to Shares. The exact spelling of the name(s) under which Purchaser
desires to take title to the shares of Common Stock is:
                                    . Purchaser desires to take title to the
shares of Common Stock as follows:



 



  ¨ Individual, as separate property     ¨ Husband and wife, as community
property     ¨ Joint Tenants     ¨ Alone or with spouse as trustee(s) of the
following trust (including date):                             ¨ Other; please
specify:            



 

5.Tax Consequences. PURCHASER UNDERSTANDS THAT THERE MAY BE ADVERSE FEDERAL OR
STATE TAX CONSEQUENCES AS A RESULT OF PURCHASER’S PURCHASE OR DISPOSITION OF THE
SHARES OF COMMON STOCK. PURCHASER ACKNOWLEDGES THAT SHE / HE HAS BEEN ADVISED TO
CONSULT WITH HER / HIS TAX ADVISER IN CONNECTION WITH THE PURCHASE OR
DISPOSITION OF THE SHARES OF COMMON STOCK AND THAT PURCHASER HAS HAD AN
OPPORTUNITY TO DO SO. PURCHASER IS NOT RELYING ON THE COMPANY FOR ANY TAX
ADVICE.    

6.Compliance with Laws and Regulations. Purchaser acknowledges that the issuance
and transfer of the shares of Common Stock will be subject to and conditioned
upon compliance by the Company and Purchaser with all applicable state and
federal laws and regulations and with all applicable requirements of any stock
exchange or automated quotation system on which the Company’s Common Stock may
be listed or quoted at the time of such issuance or transfer.    

7.Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without regard to conflicts of
laws.

 

EXECUTED as of the ____ day of _____________, 20__.

 



      (Signature)           (Print name)       SSN:         Address:          



 

3



